 Case 5:19-cv-00043-TBR Document 79 Filed 07/02/20 Page 1 of 4 PageID #: 682




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                             CIVIL ACTION NO. 5:19-CV-43-TBR

BRANDON MARQUE HARRIS,                                                                   PLAINTIFF

v.

BRIAN RIVES, et al.,                                                                 DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on pro se Plaintiff Brandon Marque Harris’s Motion to

Alter Judgment. [DN 75]. Defendants Rives, Hendricks, Hurt, and Robertson responded, [DN 77],

and Plaintiff replied, [DN 78]. This matter is ripe for adjudication. For the reasons set forth herein,

Plaintiff’s Motion to Alter Judgment, [DN 75], is DENIED.

                                         BACKGROUND

       On March 28, 2019, Plaintiff filed the current action against Defendants Rives, Hendricks,

Hurt, and Robertson pursuant to 42 U.S.C. § 1983 alleging excessive force in violation of the

Eighth Amendment. [DN 1]. After conducting discovery, Defendants moved for summary

judgment. [DN 64]. On April 21, 2020, the Court granted Defendants’ motion on the basis that

Plaintiff failed to exhaust his administrative remedies as required by the Prison Litigation Reform

Act. [DN 73]. Specifically, the Court found that Plaintiff “was required to file a grievance in

accordance with the Christian County Jail Policy and Procedure,” but he “failed to provide any

evidence that he complied, or even attempted to comply” with the jail’s grievance procedure. Id.

at 601. On May 11, 2020, Plaintiff filed the instant motion to alter the Court’s prior judgment. [DN

75].

                                       LEGAL STANDARD



                                                  1
 Case 5:19-cv-00043-TBR Document 79 Filed 07/02/20 Page 2 of 4 PageID #: 683




        Federal Rule of Civil Procedure 59(e) allows the Court to alter or amend its prior judgment

on timely motion. Fed. R. Civ. P. 59(e). Generally speaking, a Rule 59(e) motion must be based

on “(1) a clear error of law; (2) newly discovered evidence; (3) an intervening change in controlling

law; or (4) a need to prevent manifest injustice.” Schlaud v. Snyder, 785 F.3d 1119, 1124 (6th Cir.

2015) (quoting Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005)) (internal quotation

marks omitted). “The purpose of Rule 59(e) is ‘to allow the [Court] to correct its own errors,’”

Howard v. United States, 533 F.3d 472, 475 (6th Cir. 2008) (quoting York v. Tate, 858 F.2d 322,

326 (6th Cir. 1988)), not to rehash old arguments, see Sault Ste. Marie Tribe of Chippewa Indians

v. Engler, 146 F.3d 367, 374 (6th Cir. 1998), or to present new ones, see Leisure Caviar, LLC v.

U.S. Fish & Wildlife Serv., 616 F.3d 612, 616 (6th Cir. 2010). Furthermore, because there is an

interest in the finality of a decision, this Court and other district courts have held that “[s]uch

motions are extraordinary and sparingly granted.” Marshall v. Johnson, 2007 WL 1175046, at *2

(W.D. Ky. Apr. 19, 2007) (citing Plaskon Elec. Materials, Inc. v. Allied–Signal, Inc., 904 F. Supp.

644, 669 (N.D. Ohio 1995)); accord Rottmund v. Cont'l Assurance Co., 813 F. Supp. 1104, 1107

(E.D. Pa. 1992).

                                           DISCUSSION

        In this case, Plaintiff seeks to alter the Court’s prior judgment dismissing the action due to

his failure to exhaust his administrative remedies. In support of his motion, Plaintiff argues that he

did, in fact, exhaust his administrative remedies by writing two letters to Jailer Bradley Boyd which

included a detailed description of the incident at issue. [DN 75 at 604–05]. Additionally, Plaintiff

claims that he sent a third grievance letter to Deputy Jailer Donald Howard, which he attached to

his motion. Id. at 605. The attached letter is titled “Col. Howard/Grievance” and is dated February

23, 2019. Id. at 607. It states:



                                                  2
 Case 5:19-cv-00043-TBR Document 79 Filed 07/02/20 Page 3 of 4 PageID #: 684




         I am writting [sic] you this letter in concern of your dupties [sic]. As you already know
         that on Sept. 5th 2018 I was assualted, [sic] and Tased by deputies Lt. Rives, Dep.
         Hendricks, Dep. Hurt, and Sgt. Robertson. Lt. Rives even went so far as to tell my
         fiancée that he would kill me. I’ve written 2 grievances and sent them out since then. I
         haven’t gotten a response to eaither [sic] one.

Id. at 607.

        In response, Defendants note that the Christian County Jail has no record of Plaintiff’s

alleged grievance, and they emphasize that Plaintiff “never produced this grievance during

discovery, in his Motion for Summary Judgment, in his response to the Defendants’ Motion for

Summary Judgment, or at any other point prior to the Final Judgment, despite the issue being

raised and pertinent.” [DN 77 at 663]. Furthermore, Defendants argue that “Plaintiff cannot now

produce a document purporting to be a ‘timely’ filed grievance, without any reasonable

justification for his failure to provide the grievance during the course of this litigation even if the

grievance offered is authentic.” Id. at 664. Finally, Defendants state that “Plaintiff offers no proof

the grievance was in fact filed, filed timely, or filed in compliance with the grievance procedure.”

Id.

        The Court has serious concerns regarding the authenticity of the alleged grievance.

However, even assuming its authenticity, there is no need to alter the prior judgment. As discussed

in the Memorandum Opinion, the Prison Litigation Reform Act (“PLRA”) bars a civil rights action

challenging prison conditions until the prisoner exhausts “such administrative remedies as are

available.” 42 U.S.C. § 1997e(a); see also Jones v. Bock, 549 U.S. at 211, 127 S. Ct. 910 (2007).

In order to exhaust administrative remedies, prisoners must complete the administrative review

process in accordance with the deadlines and other applicable procedural rules established by state

law. Jones, 549 U.S. at 218–19, 127 S. Ct. 910.

        Pursuant to the Christian County Jail Policy and Procedure, an inmate may file a grievance

“at such time as the inmate believes he or she has been subject to abuse, harassment, abridgment

                                                    3
 Case 5:19-cv-00043-TBR Document 79 Filed 07/02/20 Page 4 of 4 PageID #: 685




of civil right, or denied privileges specified in the posted rules.” [DN 64-5 at 521]. Grievances

must be filed “in the form of a written statement by the inmate within 48 hours following the

incident.” Id. In this case, Plaintiff has come forward with a grievance dated February 23, 2019.

[DN 75 at 607]. The letter itself indicates Plaintiff was assaulted on September 5, 2018. Id. As

such, the letter falls far outside the forty-eight-hour window in which grievances must be filed in

order to be considered timely under the Christian County Jail Policy and Procedure. Therefore, the

newly presented evidence does not demonstrate that Plaintiff properly exhausted his administrative

remedies as required by the PLRA. Accordingly, there is no basis for the Court to alter its prior

judgment.

                                        CONCLUSION

       For the reasons set forth herein, IT IS HEREBY ORDERED: Plaintiff’s Motion to Alter

Judgment, [DN 75], is DENIED.

       IT IS SO ORDERED.




                                                                 July 1, 2020




CC: Attorneys of Record

Brandon Marque Harris
150205
EASTERN KENTUCKY
CORRECTIONAL
COMPLEX
200 Road to Justice
West Liberty, KY 41472
PRO SE


                                                4
